                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                            WESTERN DIVISION

 TERRY BLACKMORE, JASON
 KLINGENBERG, and WAYNE RUPE,

               Plaintiffs,                            No. 19-CV-4052-CJW-KEM

 vs.                                                  MEMORANDUM OPINION
                                                          AND ORDER
 SMITTY’S SUPPLY, INC.; TRACTOR
 SUPPLY COMPANY; and CAM2
 INTERNATIONAL, LLC;

               Defendants.
                                  ____________________
       This putative class action involves claims that Defendants deceptively marketed
and labeled their product, hydraulic fluid for tractors, to consumers in Iowa. Defendants
are subject to similar lawsuits in federal court in six other states—Kansas, Kentucky,
Arkansas, Texas, Minnesota, and California. The putative class in each case consists of
consumers in the forum state, and the claims in each case are governed by the law of the
forum state (e.g., the Texas action alleges Defendants deceptively marketed their
products to Texas consumers, in violation of Texas law). The same attorneys as in this
case represent plaintiffs and defendants in the other cases. In addition, the same attorneys
were involved in a Missouri putative class action involving similar claims that has already
settled.
       On February 12, 2020, Defendants Smitty’s Supply Inc. and Cam2 International
LLC filed a motion with the Judicial Panel on Multidistrict Litigation (JPML or MDL
Panel) seeking to consolidate and transfer all pending federal cases to the Eastern District
of Louisiana, as well as any similar actions that may be filed in federal court in the future.
See MDL No. 2936. Plaintiffs resist transfer. The MDL Panel has not yet ruled on the
motion.
      In their current motion, Defendants seek to stay proceedings in this court pending
a ruling by the MDL Panel on the consolidation motion. Doc. 38. Plaintiffs filed a
resistance (Doc. 44), Defendants filed a reply (Doc. 45), and plaintiffs filed a sup-reply
(Doc. 48). I deny the motion to stay (Doc. 38).


                                     I.     DISCUSSION
       Under JPML Rule of Procedure 2.1(d), the filing of a motion to transfer with the
MDL Panel does not deprive the original court of jurisdiction while the motion is
pending. “In other words, a district judge should not automatically stay discovery,
postpone rulings on pending motions, or generally suspend further rulings upon a parties’
motion to the MDL Panel for transfer and consolidation.” Rivers v. Walt Disney Co.,
980 F. Supp. 1358, 1360 (C.D. Cal. 1997). Instead, the granting of a motion to stay
pending a ruling on the transfer motion is a matter of the district court’s discretion. Id.
The parties agree that when considering a motion to stay, the court considers three
factors: “(1) potential prejudice to the non-moving party; (2) hardship and inequity to
the moving party if the action is not stayed; and (3) the judicial resources that would be
saved by avoiding duplicative litigation if the cases are in fact consolidated.” Id.; see
also Docs. 39, 44.
      Plaintiffs argue that they would be prejudiced by a stay. The MDL Panel is not
set to hear the transfer motion in this case at its upcoming argument session on March
26, 2020, and the next scheduled argument session is not until May 28, 2020. Plaintiffs
argue that they would be prejudiced by a stay as the case would be delayed. The current
upcoming deadlines are as follows:
           Class-certification expert-witness disclosure
               o Plaintiffs’ expert……………………………March 20, 2020
               o Defendants’ expert…………………………May 1, 2020
               o Plaintiffs’ rebuttal expert………………….May 29, 2020
           Motions to exclude testimony of class-certification experts
               o Defendants’ motion………………………..April 20, 2020
                                            2
                o Plaintiffs’ motion…………………………..May 22, 2020
            Completion of class-certification discovery…….June 10, 2020
            Class-certification briefing
                o Plaintiffs’ brief………………………………June 10, 2020
                o Defendants’ brief……………………………July 27, 2020
                o Plaintiffs’ reply brief……………………….August 27, 2020
Doc. 26.     A stay would delay the parties’ class-certification expert discovery and
ultimately, the parties’ briefing on class certification.
       Plaintiffs argue that this delay would be especially prejudicial as the MDL Panel
is unlikely to grant transfer. In support, Plaintiffs cite two recent MDL Panel cases
denying motions to transfer: In re CP4 Fuel Pump Marketing, Sales Practices, &
Products Liability Litigation, 412 F. Supp. 3d 1365 (J.P.M.L. 2019), and In re StockX
Customer Data Security Breach Litigation, 412 F. Supp. 3d 1363 (J.P.M.L. 2019). In
In re CP4 Fuel, the MDL Panel denied consolidation of ten putative class actions against
three different car-manufacturer defendants that alleged the cars contained a defective
fuel pump by the same supplier; five cases were brought against one defendant, four
against a second defendant, and one against a third defendant. 412 F. Supp. 3d at 1366.
The MDL Panel reasoned that although there were some common factual issues, there
were numerous issues distinct to each defendant—e.g., each defendant’s design and
testing process, knowledge of the defect, and marketing to consumers. Id. at 1366-67.
The MDL Panel also noted that the various plaintiffs’ allegations indicated the defect did
not manifest the same way from vehicle to vehicle, suggesting there would also be
plaintiff-specific issues. Id. at 1367. The MDL Panel further noted that because the
three defendants were all competitors, consolidating the actions might complicate case
management due to the need to protect trade secrets and confidential information. Id.
The MDL Panel denied the alternative request to create three multidistrict litigations
(MDLs), one for each defendant, given the small number of actions (five, four, and one)
and “the presence of the same plaintiffs’ counsel in almost all the actions,” which
“suggest[ed] that cooperation and informal coordination by the involved courts and
                                              3
counsel are practicable, and should be effective in minimizing or eliminating duplicative
pretrial proceedings.” Id. Here, although plaintiffs are represented by the same counsel
in all actions (as in In re CP4 Fuel), there are a slightly greater number of actions
involving the same defendant (seven) than in In re CP4 Fuel, and the complaints here
contain the same damages allegations (that plaintiffs overpaid for the product, exposed
their equipment to harm by using the product, and did not protect their equipment from
increased wear and damage).
         In In re StockX, the MDL Panel held that centralization was not necessary when
the parties sought to consolidate only three putative class actions and two potential tag-
along cases (five total) involving a data breach. 412 F. Supp. 3d at 1364 & n.1. The
MDL Panel noted that the number of cases was not growing, as “the last of the five
related cases was filed nearly three months ago.”     Id. at 1364. The MDL Panel held
“[i]n these circumstances, cooperation among the few involved courts and counsel is a
workable alternative to centralization.” Id. at 1364-65. Again, here, there are slightly
more actions at issue—seven.
         I further note that although In re CP4 Fuel and In re StockX may suggest transfer
will not be granted in this case, they do not address the propriety of a stay pending a
ruling by the MDL Panel. In the underlying In re StockX cases, unresisted stays were
granted pending the MDL Panel’s ruling on the motion to transfer;1 and in the underlying
In re CP4 Fuel cases, four courts granted stays pending the MDL Panel’s ruling (one by
consent,2 one over a resistance,3 and two without waiting for a response opposing or



1
 Casey v. StockX, LLC, No. 19-CV-23285-UU, Doc. 9 (S.D. Fla. Aug. 8, 2019); I.C. ex rel.
Chaudhri v. StockX, LLC, No. 19-CV-12441-VAR-EAS, Doc. 9 (E.D. Mich. Sept. 17, 2019);
McBride v. StockX, LLC, No. 19-CV-3685-PBT, Doc. 6 (E.D. Pa. Sept. 24, 2019).
2
    Dawson v. Gen. Motors LLC, No. 19-CV-08680-AET-LHG, Doc. 31 (D.N.J. Oct. 15, 2019).
3
    Moonan v. Gen. Motors LLC, No. 18-CV-7054-JST, Doc. 66 (N.D. Cal. Sept. 26, 2019).

                                             4
consenting to the stay4); and three courts denied requests for stays.5
       Defendants respond by pointing to cases that they argue demonstrate the MDL
Panel is likely to grant transfer. See In re Juul Labs, Inc., Mktg., Sales Practices, &
Prods. Liab. Litig., 396 F. Supp. 3d 1366, 1367 (J.P.M.L. 2019) (granting consolidation
of ten actions, some of which were putative class actions and some of which were
individual personal-injury cases, when claims involved deceptive marketing of and
defects in nicotine products, forty potential tag-along cases existed, and all parties agreed
on consolidation (disputing only whether the personal-injury actions should be a separate
MDL)); In re Hill’s Pet Nutrition, Inc., Dog Food Prods. Liab. Litig., 382 F. Supp. 3d
1350, 1350-51 (J.P.M.L. 2019) (granting consolidation of six putative class actions
involving claims of defective pet food when all parties agreed to transfer and twenty-
three potential tag-along cases existed); In re Allura Fiber Cement Siding Prods. Liab.
Litig., 366 F. Supp. 3d 1365, 1365-66 (J.P.M.L. 2019) (granting consolidation of seven
putative class actions pending in seven districts that involved defects in cement siding
after noting two potential tag-along actions existed and informal coordination of discovery
would not be practicable given the number of plaintiffs’ counsel and districts involved
(eight)); In re Wayne Farms LLC FLSA Litig., 528 F. Supp. 2d 1355, 1356 (J.P.M.L.
2017) (granting consolidation of twelve putative class actions involving claims under the
Fair Labor Standards Act); In re Rio Hair Naturalizer Prods. Liab. Litig., 904 F. Supp.
1407, 1407-08 (J.P.M.L. 1995) (granting consolidation of ten putative class actions


4
  Farlow v. Ford Motor Co., No. 18-CV-6967-JD, Doc. 64 (N.D. Cal. Sept. 5, 2019) (stay also
granted based on pending motion to transfer cases involving same defendant to another district
if MDL Panel denied motion for consolidation); Ginebra v. Gen. Motors LLC, No. 18-CV-
25209-FAM, Doc. 42 (S.D. Fla. Aug. 30, 2019).
5
  Nunez v. Ford Motor Co., No. 18-CV-25211-UU, Doc. 18 (S.D. Fla. Jan. 16, 2019); Click
v. Gen. Motors LLC, No. 18-CV-455, Doc. 63 (S.D. Tex. Aug. 26, 2019) (granting that part
of motion that was unresisted and staying ruling on motions, but denying that portion of motion
seeking to stay discovery); Stevens v. Ford Motor Co., No. 18-CV-456 (S.D. Tex. Sept. 6,
2019).
                                              5
pending in seven different districts when no parties objected to consolidation; claims
involved defect in hair straightening device); In re Temporomandibular Joint (TMJ)
Implants Prods. Liab. Litig., 844 F. Supp. 1553, 1553-54 (J.P.M.L. 1994) (granting
consolidation of 173 personal-injury actions involving a defective implant); In re
Plumbing Fixture Cases, 298 F. Supp. 484, 487, 493 (J.P.M.L. 1968) (rejecting
defendant’s argument that MDL Panel lacked statutory authority to consolidate putative
class actions and consolidating case into already-existing MDL, reasoning that the federal
rules do not limit the definition of a class and that without the power to consolidate
putative class actions in an MDL, courts could potentially “make conflicting class action
determinations” in cases with overlapping class claims).
       None of the parties’ cited cases are directly on point. Here, there are seven actions
and no potential tag-along actions—which is a lesser number of cases than any authority
relied upon by Defendants, but a greater number of cases than any authority relied upon
by Plaintiffs. In addition, unlike the cases cited by Defendants, Plaintiffs here are
represented by the same counsel in all cases, suggesting that discovery can be coordinated
across cases even without an MDL. On the other hand (as will be discussed further
below), the cases are pending in seven districts, so there is a risk of inconsistent rulings.
Ultimately, it is unclear whether the MDL Panel will grant transfer in this case—but I
agree with Plaintiffs that denial of the motion seems more likely than not.
       Defendants argue that they may be subjected to unnecessary duplicative discovery
if a stay is not granted. Plaintiffs argue that there is no risk of duplicative discovery
because the parties are represented by the same counsel in all cases and have entered into
coordinated discovery agreements. Defendants respond that the parties only agreed that
discovery produced as part of initial disclosures and depositions taken in the Missouri
and Kansas actions can be used in this action. Docs. 21-1, 26. Defendants contend
Plaintiffs wish “to take the depositions of individuals multiple times because of the
pendency of cases in multiple jurisdictions,” and Plaintiffs have advised Defendants that

                                             6
despite taking certain individuals’ depositions twice already (in the Kansas and Missouri
actions), “they [still] anticipate taking the same individuals’ depositions in other pending
jurisdictions.” Doc. 45 at 4. Plaintiffs respond that Defendants agreed to the second
depositions and that such depositions were only necessary because Defendants produced
additional documents on which the witnesses needed to be examined. Doc. 48. Plaintiffs
represent that during the duplicative depositions, no questions were asked on issues that
had already been covered by previous depositions. Id. Plaintiffs also note that the only
new paper discovery being conducted is on issues unique to each case (and although
Defendants produced additional documents in the Kansas action that had not been
produced in the Missouri action, Plaintiffs contend that was not due to a new request by
Plaintiffs, but rather, a failure on Defendants part to produce the documents in the
Missouri action as they should have). Id. Thus, because the parties are represented by
the same counsel in all the cases, it appears the risk of duplicative discovery is minimal.
       There are not any motions currently pending in this action to create a risk of
inconsistent rulings if a stay is not granted. Although discovery issues could arise (and
require resolution across cases), I agree with Plaintiffs that it appears unlikely given the
limited discovery being conducted in each case (a motion for class certification is already
pending in the Kansas action, suggesting the parties have completed much of the
necessary discovery already). I recognize, however, that judicial-economy concerns
weigh in favor of one court, rather than seven, deciding the class-certification motions—
although the claims in each case involve different states’ laws and consumers, much of
the evidence and legal analysis in support of class certification will overlap amongst the
cases. But the MDL Panel is likely to decide the consolidation motion prior to the class-
certification issue being ripe in this court, and thus a stay would not serve to avoid the
potential for inconsistent or duplicative class-certification rulings (although that potential
may make consolidation more likely). Ultimately, I find that the factors here weigh in
favor of denying a stay pending the MDL Panel’s ruling.

                                              7
       All the cases cited by Defendants are distinguishable, as none involve actions
where the parties are represented by the same counsel on both sides in every case, making
coordinated discovery feasible without formal consolidation in an MDL, as here.6 In
addition, in many of the cases relied upon by Defendants, the MDL Panel had already
created an MDL, and a party merely sought transfer of a tag-along case, increasing the
likelihood of transfer.7 Some of Defendants’ cases are also distinguishable because

6
  See, e.g., Cajun Offshore Charters, LLC v. BP, PLC, No. CIV. A. 10-1341, 2010 WL
2160292, at *1-2 & n.1 (E.D. La. May 25, 2010) (staying action involving claims based on the
Deepwater Horizon oil spill when “at least 70 cases ha[d] been filed in various state and federal
courts,” fifty-nine of which were putative class actions, and MDL Panel would hear argument
on transfer motion in two months; noting “delay of a few months” was “slight when compared
to the hardship to the defendants and the interests of judicial economy”); Rivers, 980 F. Supp.
at 1359-61 (citing judicial-economy concerns and staying race-discrimination putative class
action involving black employees pending MDL Panel’s ruling on motion to transfer when four
other employment-discrimination putative class actions were filed against defendants in a
different district, one of which involved Latino employees, and no discovery had yet been
exchanged by the parties); Arthur-Magna, Inc. v. Del-Val Fin. Corp., No. CIV. A. 90-4378,
1991 WL 13725, at *1-2 (D.N.J. Feb. 1, 1991) (cited by Rivers) (granting stay pending MDL
Panel’s ruling on motion to consolidate ten actions pending in three districts, citing duplicative-
discovery concerns and rejecting plaintiff’s argument that there was a “good chance” the parties
would coordinate pretrial discovery).
7
  See City of Henderson v. Purdue Pharma L.P., No. 3:19-cv-00067-GFVT, 2020 WL 428112,
at *1, *4 (E.D. Ky. Jan. 27, 2020) (staying action raising claims that defendants misrepresented
the safety and addictive properties of prescription opioids when an MDL already existed with
hundreds of similar cases and with similar motions to remand to state court pending); Harboyan
v. Johnson & Johnson Co., No. CV-17-5235 (AFMx), 2017 WL 3635173, at *2 (C.D. Cal.
Aug. 23, 2017) (staying action pending MDL Panel ruling on transfer when an MDL already
existed and other cases subject to the MDL raised the same jurisdictional issues raised by plaintiff
in the pending motion to remand); Simmons v. GlaxoSmithKline, LLC, No. 4:15CV1397 CDP,
2015 WL 6063926, at *1-2 (E.D. Mo. Oct. 14, 2015) (staying action involving birth defects
caused by mother’s use of a certain medication during pregnancy when an MDL already existed
containing similar claims and refusing to decide pending motion to remand to state court first);
Virginia ex rel. Integra Rec LLC v. Countrywide Sec. Corp., No. 3:14CV706, 2015 WL
222312, at *2-4 & n.6, n.13 (E.D. Va. Jan. 14, 2015) (granting forty-five day stay when an
MDL already existed with similar claims that had been settled, MDL Panel had denied
conditional transfer, and transfer motion would be submitted for final decision to MDL Panel in
less than two weeks’ time; court noted judicial economy favored a stay, since the judge who
handled the MDL was in the best position to determine whether the MDL settlement governed

                                                 8
motions were pending involving issues common to all the cases, making the judicial-
economy concerns of granting a stay much stronger than here.8 The length of the stay


plaintiff’s claims); Pate v. DePuy Orthopaedics, Inc., No. 2:12-cv-01168-MMD-CWH, 2012
WL 3532780, at *1-2 (D. Nev. Aug. 14, 2012) (staying action involving defective hip implants
when an MDL already existed containing similar claims with similar motions pending to remand
to state court, and MDL Panel’s hearing on transfer was scheduled for a little over a month’s
time); Asmann v. Dairy Farmers of Am., Inc., No. CIV. A. 12-1060-KHV/DJW, 2012 WL
1136865, at *1 (D. Kan. Apr. 4, 2012) (granting defendant’s motion to stay action involving
price fixing when an MDL already existed containing similar claims); Davis v. DePuy
Orthopaedics, Inc., No. CIV. 11-5139 (JBS/KMW), 2011 WL 5237563, at *1-2 (D.N.J. Nov.
2, 2011) (staying action involving injury caused by defective hip implant when an MDL already
existed containing similar claims, noting that motions to remand similar to plaintiff’s had already
been decided in the MDL and that any prejudice of stay was minimal as MDL Panel would hear
argument on motion to transfer in less than a month’s time); United States v. Transocean
Deepwater Drilling Inc., No. CIV. A. H-11-3638, 2011 WL 5926768, at *1 (S.D. Tex. Nov.
28, 2011) (staying action by government to enforce compliance with an administrative subpoena
related to the Deepwater Horizon oil spill when an MDL already existed for the oil spill and
noting that defendants would be prejudiced by having to litigate subpoena compliance and to
respond to written discovery and document production duplicative of discovery in the MDL);
Esquivel, 2010 WL 4255911, at *4 (staying action involving claims based on the Deepwater
Horizon oil spill when an MDL already existed for the oil spill, and motions to remand to state
court similar to the one plaintiff had filed were pending in the MDL); Dowler v. Medicine
Shoppe, No. 2:07 cv 848, 2007 WL 2907519, at *1-2 (S.D. Ohio Oct. 3, 2007) (staying action
involving defective medication when an MDL already existed with fifty-eight similar cases); Bd.
of Trs. of Teachers’ Ret. Sys. of Ill. v. Worldcom, Inc., 244 F. Supp. 2d 900, 902, 905-06
(N.D. Ill. 2002) (staying two cases involving purchase of securities when MDL Panel had already
created MDL, defendants sought to transfer these two cases and three others to MDL as tag-
along actions, and a similar motion to remand to state court was pending in at least one of the
other cases pending transfer; the court noted that judicial economy would be served by having
one court decide the complex jurisdictional issues raised in the remand motion and that neither
side would be overwhelmingly prejudiced by a two- to four-month delay); cf. Thomas v.
Ameriquest Mortg. Co., No. CIV. A. 07-0652-WS-C, 2007 WL 3287842, at *1 (S.D. Ala.
Nov. 5, 2007) (granting stay pending transfer when both parties consented to transfer and
declining to rule on pending motion to dismiss after noting that the issues raised in the motion to
dismiss would likely be raised by other cases in the MDL).
8
  City of Henderson, 2020 WL 428112, at *1, *4; Harboyan, 2017 WL 3635173, at *2; Segovia
v. Bristol-Myers Squibb Co., No. CV. 15-00519 DKW-RLP, 2016 WL 7007482, at *1-3 & n.2
(D. Haw. Nov. 30, 2016) (staying action involving defective medication when thirty-one of the
thirty-four similar actions had already been stayed, the pending motion to dismiss raised issues
that would likely be raised in many of the other actions, and MDL Panel had scheduled argument

                                                9
was also likely to be shorter in several of the cases cited by Defendants (lessening the
prejudice to the plaintiffs), as the transfer motion would be submitted to the MDL Panel
in about a month’s time, unlike here, where the earliest the transfer motion will be ripe
for decision is two months’ time.9 And in two of the cases cited by Defendants, the
defendants argued or the courts noted an alternative basis (other than the pending motion
to transfer before the MDL Panel) to stay the case.10
       None of the cases cited by either party are directly on point here.11 After analyzing


for two months’ time); Pate, 2012 WL 3532780, at *1-2; Davis, 2011 WL 5237563, at *1-2;
Esquivel, 2010 WL 4255911, at *4; Bd. of Trs. of Teachers’ Ret., 244 F. Supp. 2d at 902,
905-06; Am. Seafood, Inc. v. Magnolia Processing, Inc., No. Civ. A. 92-1030, 1992 WL
102762, at *1-2 (E.D. Pa. May 7, 1992) (cited by Rivers) (staying all discovery and motion
practice except discovery on “class certification and JPML issues” when parties agreed that the
two civil antitrust cases in this district and four civil antitrust cases in another district should be
consolidated in an MDL, but disputed the forum; the court noted that six motions were pending
involving “substantive legal issues or the important procedural questions of class action
certification”).
9
  See Virginia ex rel. Integra Rec, 2015 WL 222312, at *5; Struthers v. Ocwen Loan Servicing,
LLC, No. 4:13-cv-00189-SMR-CFB, 2013 WL 12308089, at *1-3 (S.D. Iowa Nov. 12, 2013)
(staying action raising claims under the Fair Debt Collections Practice Act when defendant’s
motion to consolidate with four other cases raising claims based on the same letter was pending
before the MDL Panel, three of the other actions had been stayed pending transfer, argument on
the transfer motion was scheduled for less than a month’s time, and defendant agreed the action
should be stayed but wanted the action stayed under the first-filed rule instead); Pate, 2012 WL
3532780 at *2; Davis, 2011 WL 5237563, at *1-2; Portnoy v. Zenith Labs., No. Civ. A. 86-
3512, 1987 WL 10236, at *1 (D.D.C. Apr. 21, 1987) (cited by Rivers) (granting stay when the
parties had agreed not to conduct discovery, so the delay would not affect their ability to prepare
the case; and the MDL Panel’s hearing was set for one month’s time, so any delay would be
minimal).
10
   Struthers, 2013 WL 12308089, at *2-3; Emerson v. Lincoln Elec. Holdings, Inc., No. 09-
6004-CV-SJ-GAF, 2009 WL 690181, at *1-2 (W.D. Mo. Mar. 12, 2009) (granting motion to
stay pending MDL Panel’s ruling on transfer and noting that even if MDL Panel denied transfer,
the stay would remain in effect until the court ruled on the pending motion to dismiss for lack of
jurisdiction).
11
  Defendants also cite two cases in which courts analyzed stays pending reexamination of a
patent by the United States Patent and Trademark Office. See Southwire Co. v. Cerro Ware,
Inc., 750 F. Supp. 2d 775, 780 (E.D. Tex. 2010) (granting stay); Soverain Software LLC v.
Amazon.com, Inc., 356 F. Supp. 2d 660, 663 (E.D. Tex. 2005) (denying stay).
                                                  10
the factors, I find that a stay is not warranted. In addition, I note that a court in one of
the related cases (the District of Kansas) has also denied Defendants’ request for a stay
pending the MDL Panel’s ruling. See Doc. 48-1.


                                       II. CONCLUSION
       Accordingly, Defendants’ motion to stay (Doc. 38) is denied.
       IT IS SO ORDERED this 31st day of March, 2020.


                                                 Kelly K.E. Mahoney
                                                 United States Chief Magistrate Judge
                                                 Northern District of Iowa




                                            11
